United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Charlotte, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1733
Issued: March 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 17, 2010 appellant filed a timely appeal from a February 23, 2010 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established a left knee meniscus tear causally related to her
employment injury.
FACTUAL HISTORY
The case was before the Board on a prior appeal. By decision dated September 28, 2009,
the Board found the Office had improperly denied appellant’s request for a hearing.1 Since the

1

Docket No. 09-547 (issued September 28, 2009).

Board did not review the merits of the claim on the prior appeal, the Board will review the
factual history.
On June 30, 2008 appellant, then a 38-year-old clerk, filed a traumatic injury claim
alleging that she sustained a left knee injury in the performance of duty on June 17, 2008. She
hit her knee on “area of keyboard.” In a June 26, 2008 statement, a supervisor advised that on
June 17, 2008 appellant reported that she hit her knee on June 14, 2008 on a console key pad
mount. Appellant submitted a June 30, 2008 statement that she hit her left knee on June 14,
2008 on a key pad mount and on June 17, 2008 hit her knee again.
In a report dated July 16, 2008, Dr. Ranjan Maitra, an orthopedic surgeon, obtained a
history that four weeks earlier appellant had been scooting on a chair and hit her left knee on a
counter support. He noted that she apparently did this again. Dr. Maitra advised that a June 19,
2008 magnetic resonance imaging (MRI) scan showed a small joint effusion and a torn lateral
meniscus. He stated:
“I think it is a little but unusual to obtain a lateral meniscus tear from a direct
blow to the anterior aspect of the knee; however, the patient had absolutely no
symptoms or problems with the knee prior to this event and so I have [t]o assume
that her mechanism of injury as stated accounts for her symptoms and her
diagnostic findings. Having said that, I think most of the patients symptoms are
related to direct contusion to the patellofemoral joint and are probably unrelated
to her lateral meniscus tear given lack of effusion and lack of McMurray
examination.”
In a decision dated August 4, 2008, the Office accepted the claim for a left knee
contusion.2 It found that no benefits for a left lateral meniscus tear would be covered.
Appellant requested a hearing before an Office hearing representative on
August 23, 2008. By decision dated October 15, 2008, the Office found appellant was not
entitled to a hearing as no adverse decision had been issued. The Board found the August 4,
2008 decision was an adverse decision and remanded the case for a hearing before an Office
hearing representative.
The record indicates that appellant underwent left knee surgery on September 17, 2008,
performed by Dr. Jeffrey Mokris, an orthopedic surgeon. She returned to a light-duty position on
October 1, 2008. On December 17, 2008 appellant was treated for left leg pain. A Dr. Rollin
Fuller diagnosed sciatica.
A telephonic hearing before an Office hearing representative was held on
December 15, 2009. By decision dated February 23, 2010, the hearing representative found
appellant had not established a left knee meniscal tear as employment related. The hearing
representative found the medical evidence was insufficient to establish the claim.

2

Appellant received wage-loss compensation from August 2 to September 16, 2008.

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability or specific condition for
which compensation is claimed is causally related to the employment injury.4
ANALYSIS
Appellant alleged that on June 14 and 17, 2008 she struck her left knee on a console key
pad mount. The Office accepted that she sustained a left knee contusion. In a February 23, 2010
decision, the hearing representative stated that appellant did not notify her supervisor of a
June 17, 2008 incident until June 30, 2008, and she noted that a June 18, 2008 report from a
Dr. Theresa Watts reported that appellant “denies any acute trauma.” She stated these
“discrepancies raise question” as to whether a June 17, 2008 incident occurred as alleged. The
Office has accepted the claim for a contusion in this case, based on a factual allegation of
incidents on June 14 and 17, 2008. The hearing representative did not rescind acceptance of the
claim or an accepted incident. The issue is whether appellant met her burden to establish causal
relationship between a diagnosed lateral meniscus tear and the employment injury.
With respect to the medical evidence, the record does not contain a rationalized medical
opinion regarding causal relationship of the meniscal tear. Dr. Maitra acknowledged that it was
“unusual” for a direct blow to the anterior aspect of the knee to cause a meniscus tear. He then
stated that, since appellant had no prior symptoms, he had to assume her mechanism of injury
caused the symptoms and diagnostic findings. The Board has held that an opinion that a
condition is causally related to an employment injury because the employee was asymptomatic
before the injury but symptomatic after it is not sufficient, without supporting rationale, to
establish causal relationship.5 Dr. Maitra did not provide supporting rationale in this case.
The remaining medical evidence of record does not provide an opinion as causal
relationship between employment and the diagnosed meniscal tear. Dr. Mokris, who performed
the September 17, 2008 left knee surgery, did not discuss causal relationship. It is, as noted
above, appellant’s burden of proof. The Board finds appellant did not meet her burden of proof
in this case.

3

5 U.S.C. §§ 8101-8193.

4

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

5

See Cleopatra McDougal-Saddler, 47 ECAB 480 (1996) (because the employee is symptomatic after an injury
is not sufficient to establish causal relationship without supporting rationale).

3

CONCLUSION
The Board finds appellant did not establish a left torn meniscus as causally related to the
accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 23, 2010 is affirmed.
Issued: March 9, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

